Citation Nr: 0415821	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-26 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for mechanical low 
back pain with degenerative joint disease, currently 
evaluated as 20 percent disabling.

2.  Entitlement to a rating in excess of 30 percent for 
migraine headaches prior to June 20, 2003, and to a rating in 
excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from November 1994 to 
November 1997.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  By this decision, the RO denied the 
veteran's claims of entitlement to a rating in excess of 20 
percent for her low back disorder, and a rating in excess of 
30 percent for her migraine headaches.  Thereafter, by a 
January 2004 Supplemental Statement of the Case (SSOC), the 
RO granted a rating of 50 percent for the migraine headaches, 
effective June 20, 2003.

The Board reflects that the veteran submitted a timely Notice 
of Disagreement with respect to the initial ratings assigned 
for the back disorder and migraine headaches by an April 2000 
rating decision.  However, no timely Substantive Appeal was 
submitted following the promulgation of a Statement of the 
Case (SOC) in August 2001, and this decision became final.  
See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.302, 
20.1103.  Nevertheless, it should be noted that the VA Form 9 
(Appeal to the Board) submitted by the veteran in October 
2001 was accepted as an increased rating claim by the RO, 
which resulted in the case currently on appeal.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The record reflects that the veteran's service-connected 
low back disorder is manifest by pain and resulting 
functional impairment.

3.  The competent medical evidence does not support a finding 
that the veteran's service-connected low back disorder is 
manifest by severe limitation of motion; severe symptoms of 
intervertebral disc syndrome; severe symptoms of lumbosacral 
strain with listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion; forward flexion of the thoracolumbar spine to 
30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine; or intervertebral disc syndrome 
resulting in incapacitating episodes having a total duration 
of at least 3 weeks but less than 6 weeks during the past 12 
months.

4.  Prior to June 20, 2003, the competent medical evidence 
does not reflect that the veteran's migraine headaches were 
manifest by very frequent completing prostrating and 
prolonged attacks productive of severe economic 
inadaptability.

5.  The regulations do not provide for a schedular rating in 
excess of 50 percent for migraine headaches.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
veteran's service-connected mechanical low back pain with 
degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2003); 68 Fed. Reg. 51,454 (August 27, 2003) (to be 
codified as amended at 38 C.F.R. § 4.71a, Diagnostic Code 
5243).

2.  The criteria for a rating in excess of 30 percent for 
migraine headaches prior to June 20, 2003, and to a rating in 
excess of 50 percent thereafter, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8100 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
held that a VCAA notice must be provided to a claimant before 
the " initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  

Here, the RO sent preadjudication notice to the veteran by 
correspondence dated in January 2002 regarding her low back 
claim, and in April 2002 regarding her migraine headaches.  
This correspondence was clearly before the July 2002 rating 
decision that is the subject of this appeal.  Further, the 
respective correspondence specifically referred to the VCAA, 
informed her of what was necessary to substantiate these 
claims, of what information and evidence she must submit, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any evidence in her possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holdings in Quartuccio , supra, and Pelegrini, supra.  
Therefore, the duty to notify has been satisfied.  

Regarding the duty to assist, the Board notes that it does 
not appear that the veteran has identified any pertinent 
evidence that has not been obtained or requested by the RO.  
She has also been accorded VA examinations to evaluate the 
severity of both disabilities, and she has not indicated that 
either disability has increased in severity since these 
examinations.  Further, both she and her representative have 
been accorded the opportunity to present evidence and 
argument in support of her claim, and she indicated that she 
did not want a hearing before the Board with respect to this 
case.  Thus, the Board concludes that the duty to assist has 
been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant);  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).



I.  Low Back

Background.  Service connection was established for the 
veteran's low back disorder by an April 2000 rating decision.  
Further, as indicated in the Introduction, her current 
increased rating claim flows from an October 2001 VA Form 9.

In October 2001, the veteran asserted that her lower back 
pain continued to get worse, that she had muscle weakness in 
her left leg, and that her body seemed to be shutting down.  
Moreover, she reported that she could not enjoy common day-
to-day activities, and that routine tasks such as vacuuming, 
mopping, and grocery shopping had become tedious tasks.  She 
also reported that prolonged periods of standing and walking 
continued to put her in agony; that she was constantly taking 
medication that did not seem to help the pain for any length 
of time; bending over to tie her shoes was no longer a simple 
task; and that she missed an average of 2 to 3 days of work 
per week due to back pain and headaches.

Following the October 2001 claim, various VA and private 
medical records were added to the file which cover a period 
through 2004, and reflect treatment for and evaluation of low 
back problems on multiple occasions.

Records from January 2001 note that the veteran complained of 
low back pain times 1 1/2 weeks, with flare-ups every month.  
She reported that she used heat and a TENS unit.  In 
addition, it was noted that the pain was located at midline, 
and that she had been prescribed Vicodin as well as 
continuing chronic Ibuprofen and Flexiril.  There was no 
urinary/fecal incontinence.  However, she did complain that 
her legs felt tired all the time.  Examination showed a 
normal gait, as well as symmetric hips/knees.  Nevertheless, 
back extension was diminished, and back flexion with hands 
was within 1 foot of the floor.  Motor examination of the 
lower extremities was 5/5 bilaterally, as was deep tendon 
reflexes for the Achilles/patella.  Straight leg raising was 
negative.  Overall assessment was muscle spasm.

A January 1991 MRI report of the lumbar spine showed the 
vertebral alignment was normal, as was the signal intensity 
of the bone marrow.  The discs were also found to be normal, 
without evidence of disc herniation or significant bone 
formation.  The intrathecal contents were normal in 
appearance, and the consu medullaris was normally positioned.  
Further, the visualized paravertebral soft tissues were 
unremarkable.  Overall impression was normal MRI of the 
lumbar spine.

Subsequent records from April 2001 note that the veteran 
reported chronic pain in the lower back, and that she had 
been diagnosed as having bulging disc at L5.  Additionally, 
she reported a history of intermittent paresthesias in the 
bilateral lower extremities, worse in the left leg; and a 
history of the bilateral lower extremities feeling week.  
However, she denied difficulty walking, as well as EMG/NC 
testing.  On examination, she was found to be tender across 
the lower lumbar region.  The assessments following 
examination included chronic low back pain - no evidence of 
impingement on examination.

A March 2002 lay statement from CH noted that she had known 
the veteran for at least 2 years, and during that time she 
had had constant back pain as well as severe migraine 
headaches.  Due to these circumstances, the veteran had 
missed numerous days at work, and daily activities were very 
difficult for her.

Also in March 2002, the veteran underwent a VA spine 
examination at which she complained of daily low back pain 
with radiation down both legs.  However, it was noted that it 
was without specific flares.  She reported that she had been 
given physical therapy as well as a TENS unit, and that she 
took one Vicodin daily for relief.  In addition, she reported 
that her back pain appreciably interfered with her job, that 
she had to do a lot of getting up and standing and walking, 
and that the pain was especially aggravated by bending and 
lifting.  Further, it was noted that she did not use 
crutches, brace, etc., and that she had not had any surgery.

On examination, it was noted that the veteran located pain 
around L4 with radiation to her legs.  However, there was no 
specific point tenderness, paraspinal muscle spasm, postural 
abnormality, or evidence of radiculopathy.  Straight leg 
raising was positive bilaterally at 40 degrees.  Further, she 
had pain on maximum range of motions, which were limited to 
forward flexion at 85 degrees, backward extension to 25 
degrees, 30 degrees of lateral flexion, and rotation to 25 
degrees bilaterally.  No postural or neurological 
abnormalities were found on this examination.  In addition, 
the musculature of her back was found to be normal.  Based on 
the foregoing, the examiner diagnosed mechanical low back 
pain.

In an April 2002 private medical statement, Dr. BSS reported 
that the veteran had been his patient since February 1999, 
and that she suffered from both chronic back pain with 
symptoms of radiculopathy and migrainous headaches.  Dr. BSS 
also stated that over the course of the last 3 years the 
veteran had exhibited an increasing number of debilitating 
exacerbations of back pains and migraine headaches.  
Moreover, her symptoms had gotten further worse during her 
current pregnancy because of her inability to use various 
kinds of medications she had previously been able to use to 
control her symptomatology before her pregnancy.

In a June 2003 statement, the veteran asserted that her back 
disorder had worsened.  She reported that the pain was 
constant, and was very severe more often than not.  Further, 
she described the pain as "stabbing-shooting," and that it 
radiated into her legs.  She also stated that the pressure of 
the narrowing of her disc space caused shooting pain and 
numbness in her legs, the left worse than the right.  In 
addition, she reported that her symptoms started worsening in 
the beginning of last year and had continued to get worse.  
Moreover, she became pregnant in November, and, among other 
things, she could not take any pain medication as a result 
thereof.  

A September 2003 VA MRI of the lumbar spine demonstrated mild 
straightening of the normal lordotic curve of the lumbar 
spine.  However, no subluxations were identified, and the 
vertebral body heights and disc spaces were maintained.  The 
tip of the conus was at the level of L1/2.  Normal signal was 
noted in the visualized portion of the conus.  Further, the 
neural foramina were normally patent at each level.  In 
addition, axial sequences from L2/3 through L5/S1 
demonstrated that the spinal canal and neural foramina were 
normally patent at each level.  The facets and paraspinal 
soft tissues were unremarkable.  Overall impression was mild 
straightening of the normal lordotic curvature of the lumbar 
spine, otherwise normal MRI of the lumbar spine.

The veteran underwent a new VA spine examination in December 
2003, at which the examiner noted that she had a history of 
lumbosacral strain which was documented in her record, also 
called mechanical low back pain, as well as some degenerative 
changes noted on a recent MRI.   However, it was emphasized 
that the MRI did not show any "significant" degenerative 
changes.  The veteran complained of constant back pain, which 
she reported was aggravated by lifting, stooping, bending or 
twisting, standing for more than 15 minutes, walking more 
than about 15 minutes, doing any kind of extended shopping, 
etc.  In addition, she reported that the pain radiated to her 
legs, usually about twice a week, and that it seemed to occur 
after she had been sitting in an automobile for about 45 
minutes.  Regarding treatment, it was noted that she had a 
TENS unit that she used on a daily basis, but did not use a 
back brace, cane, or crutches.  She also took a variety of 
medications on a daily basis, including Flexeril, Baclofen, 
Vicodin, and Ultracet.  Further, she reported that she lost a 
job as a clerical worker in August due to excessive 
absenteeism, and that because of her back she lost about 1 
month out of 8 that she worked in 2003.  Nevertheless, she 
was not on disability, and was looking for a new clerical 
position for work.  Moreover, she reported flare-ups 
occurring about 3 times a month, that she experienced back 
spasms, and was unable to stand or walk for a length of time.  
She further reported that the flare-ups could last anywhere 
from several hours to several days, and that she had no idea 
why they occurred.  When these flare-ups occurred she would 
stay in bed on her own recognizance, not on doctors' orders, 
during which she would use a heating pad and TENS unit.  She 
also reported that she was unable to bend and unable to get 
around because of the stiffness and increase in pain.

On examination, the veteran's back was found to be normal in 
appearance.  Although she reported tenderness to palpation 
over the back, there was no obvious manifestation of that 
with wincing or withdrawal, etc.  She did have tenderness all 
up and down the paravertebral area bilateral, in the lumbar 
area over both sacroiliac areas, but no sciatic notch 
tenderness.  On range of motion testing, she was able to bend 
backward about 10 degrees, but complained of discomfort in 
doing so and stopped as a result thereof.  However, she did 
not give any outward manifestations of pain.  She could bend 
forward to 70 degrees, complained of pain while doing so and 
stopped at 70 degrees, but again had no obvious 
manifestations of pain while doing so.  She could also bend 
laterally 25 degrees, complaining of pulling in the back but 
not pain while doing so.  Rotation was found to be grossly 
normal.  In addition, it was noted that she was able to heel 
and toe walk across the examination room.  While she reported 
that it was uncomfortable, there was no inhibition.  Further, 
she was not unsteady on her feet in doing so.  There was no 
history of bowel or bladder complaints.  Motor examination of 
the lower extremities was grossly normal at the hip, the knee 
and the ankle as well as the great toes, and the extensor 
hallucis longus power was rated as normal.  Nevertheless, the 
veteran complained of back pain with testing of this.  She 
also complained of pain with extension of the leg at the 
knee, but was able to provide normal strength to the 
examination.  No obvious muscle spasm was noted.  Knee and 
ankle reflexes were 1 to 2+, and equal and symmetrical 
bilaterally.  On sensory examination, she could perceive 
light touch in all of the extremities.  Although she 
complained of slightly decreased light touch over the left 
lateral leg when compared to the right lateral leg, it was 
emphasized that she did perceive the touching.  Moreover, it 
was noted that MRI and X-rays in the past had been 
essentially unremarkable.

Based on the foregoing, the examiner diagnosed lumbosacral 
strain with residuals, and history of radicular-type 
symptoms.


Legal Criteria.  As noted in the January 2004 SSOC, the 
criteria for evaluating disabilities of the back were 
substantially revised during the pendency of this appeal.  
For example, the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 for evaluating intervertebral disc syndrome were 
amended, effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  The newly enacted 
provisions of this section allow for intervertebral disc 
syndrome (preoperatively or postoperatively) to be evaluated 
based either on the total duration of incapacitating episodes 
over the past 12 months or by combining (under 38 C.F.R. § 
4.25) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  In addition, effective September 26, 2003, 
further changes have been made to the remaining criteria for 
evaluating spine disorders.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003).  These revisions consist of a new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome). 

In a precedent opinion of the VA Office of the General 
Counsel, it was held that, when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine 
whether the intervening change is more favorable to the 
veteran, and, if the amendment is more favorable, apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  In addition, 
the Board must apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 
2000).

With respect to the "old" criteria, the record reflects 
that the RO considered the applicability of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293, and 5295.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  

Diagnostic Code 5293 provides for evaluation of 
intervertebral disc syndrome. Intervertebral disc syndrome is 
assigned a noncompensable rating when it postoperative, 
cured.  A 10 percent evaluation is assigned when it is mild.  
Moderate symptoms with recurring attacks are assigned a 20 
percent evaluation.  Severe symptoms, with recurring attacks 
and intermittent relief are assigned a 40 percent evaluation.  
Pronounced symptoms, that are persistent and compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief are assigned a 60 percent 
evaluation.  The maximum evaluation available under 
Diagnostic Code 5293 is 60 percent.  

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  With characteristic pain on motion, a 
rating of 10 percent is provided.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent is 
provided.  When severe with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.  

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  The 
use of terminology such as "moderate" or "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The most recent amendment to 38 C.F.R. § 4.71a (i.e., the 
"new" criteria) changed the Diagnostic Codes for spine 
disorders to 5235 to 5243, and spine disorders are now rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  However, Diagnostic Code 5243 can also be 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
the revised rating criteria provide that a 10 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  An 
evaluation of 20 percent is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  An evaluation of 40 
percent is warranted for forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine.  An evaluation of 50 percent 
requires unfavorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 100 percent requires unfavorable 
ankylosis of the entire spine.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5), as added by 68 Fed. Reg. 51, 454 (Aug. 
27, 2003).

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that: an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  An 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  An evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Finally, an evaluation of 
60 percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Intervertebral disc 
syndrome, Note (1).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for her service-connected 
low back disorder under any of the potentially applicable 
Diagnostic Codes.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, while 
she is competent as a lay person to describe her 
symptomatology, her contentions cannot constitute competent 
medical evidence.  See 38 C.F.R. § 3.159(a)(1).

The Board acknowledges that the veteran has consistently 
complained of low back pain and resulting functional 
impairment.  Nevertheless, as detailed below, the competent 
medical evidence does not contain objective findings 
indicating that this impairment is of such severity as to 
warrant a schedular rating in excess of 20 percent.

With respect to the "old" criteria, the Board finds that 
the competent medical evidence does not support a finding 
that the veteran's service-connected low back disorder is 
manifest by severe limitation of motion.  Even with her 
complaints of pain, the March 2002 VA spine examination 
showed forward flexion at 85 degrees, backward extension to 
25 degrees, 30 degrees of lateral flexion, and rotation to 25 
degrees bilaterally.  On the subsequent December 2003 VA 
examination, she was able to bend backward about 10 degrees, 
bend forward to 70 degrees, bend laterally 25 degrees, and 
rotations were found to be grossly normal.  Further, it was 
noted that despite her complaints of pain on range of motion 
testing, she exhibited no outward manifestations thereof.  
These objective findings indicate slight to moderate 
limitation of motion.  As such, they do not warrant a rating 
in excess of 20 percent under Diagnostic Code 5292.

Although the veteran's service-connected low back disorder 
includes degenerative joint disease, the Board notes that the 
January 2001 MRI report of the lumbar spine showed in part, 
that the discs were normal, without evidence of disc 
herniation or significant bone formation.  Further, overall 
impression was normal MRI of the lumbar spine.  More 
recently, the September 2003 MRI report of the lumbar spine 
showed only mild straightening of the normal lordotic curve 
of the lumbar spine.  (Emphasis added).  Otherwise, it was 
found to be a normal MRI of the lumbar spine.  Therefore, the 
competent medical evidence does not reflect that the service-
connected low back disorder is manifest by severe symptoms of 
intervertebral disc syndrome.  Accordingly, the veteran is 
not entitled to a rating in excess of 20 percent under 
Diagnostic Code 5293.

The Board also finds that the competent medical evidence does 
not reflect that the service-connected low back disorder is 
manifest by severe symptoms of lumbosacral strain with 
listing of the whole spine to opposite side, or positive 
Goldthwaite's sign.  While there was evidence of mild 
straightening of the normal lordotic curve of the lumbar 
spine on the September 2003 VA MRI report, the objective 
medical evidence indicates only slight limitation of forward 
flexion on the March 2002 and December 2003 VA spine 
examinations.  As such, the competent medical evidence does 
not support a finding of marked limitation of forward bending 
in a standing position.  Moreover, there were no findings of 
abnormal mobility on forced motion.  Thus, the veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 20 percent under Diagnostic Code 5295.

In regard to the "new" criteria, the Board finds that the 
competent medical evidence does not reflect that the service-
connected low back disorder is manifest by forward flexion of 
the thoracolumbar spine to 30 degrees or less.  As stated 
above, the March 2002 VA spine examination showed forward 
flexion to 85 degrees, while the December 2003 examination 
showed she could bend forward to 70 degrees.  Moreover, there 
is no competent medical evidence of favorable ankylosis of 
the entire thoracolumbar spine; there is no competent medical 
diagnosis of such; nor is there competent medical evidence 
demonstrating fixation of a spinal segment in neutral 
position.  The Board acknowledges that the veteran reported 
at the December 2003 examination that during flare-ups, her 
low back symptomatology was of such severity that she would 
stay in bed.  However, she also reported that this was on her 
own recognizance, not on doctors' orders.  As such, these 
instances do not constitute incapacitating episodes for VA 
purposes.  See 38 C.F.R. § 4.71a, Intervertebral disc 
syndrome, Note (1).  Therefore, the Board finds that the 
evidence does not support a finding of intervertebral disc 
syndrome resulting in incapacitating episodes having a total 
duration of at least 3 weeks but less than 6 weeks during the 
past 12 months.  Consequently, the veteran is not entitled to 
a rating in excess of 20 percent under the "new" schedular 
criteria for evaluating spine disorders.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a schedular evaluation in excess of 20 percent for her 
service-connected low back disorder under the "old" or the 
"new" rating codes.  Thus, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


II.  Migraine Headaches

Background.  As with the low back claim, service connection 
was established for migraine headaches by an April 2000 
rating decision, and the current increased rating claim 
originated with the October 2001 VA Form 9.  Further, she 
asserted in October 2001 that she had missed 2 to 3 days of 
work per week, on average, due to back pain and headaches.  

By way of history, the Board notes that the veteran reported 
at a February 2001 VA neurologic examination that her 
headaches occurred about 5 times a month, and lasted about 2 
to 3 days.  These headaches were located either on the side 
or behind the eye and over the eye.  She described them as 
sharp throbbing pain.  There was no known aggravant, and they 
were relieved somewhat by lying down in a dark room, as well 
as taking Vicoden and Imitrex.  She also reported that she 
was treated by her local family doctor and had an appointment 
to see a neurologist for continuing complaints.  Further, she 
reported that the headaches had increased in severity over 
the past 6 months, that sometimes there was an aura of nausea 
and visual disturbance, seeing spots and "clear circles."  
Moreover, she reported that she was working as a medical 
receptionist, and had missed about 5 to 10 days during the 
past year.  In addition, she was unable to drive when she had 
a headache.  

On neurological examination, the veteran's station and gait 
were found to be within normal limits.  It was also noted 
that she was able to use both hands.  Examination of the 
cranial nerves was as follows: II vision grossly within 
normal limits; III, IV, and XI intact to all extraocular 
movements; X and XII intact to facial muscle strength 
testing, and sensory testing was intact to light touch; IX, 
X, XI, and XII voice, gag, and swallow were within normal 
limits, trapezius and sternocleidomastoid were also within 
normal limits, and tongue was midline without deviation.  On 
examination of the motor systems, there was no asymmetry, 
involuntary movements, weakness or atrophy.  Further, muscle 
tone was within normal limits.  Deep tendon reflexes were 
symmetrical and normoactive.  Pain and sensory tracts were 
intact.  Moreover, coordination was intact on finger-to-nose 
testing.  Diagnosis following examination of the veteran was 
migraine headaches.

Private medical records dated in January 2002 note treatment 
for migraine headaches of 4 days duration.  It was noted that 
it was similar to previous headaches, and that she 
experienced sharp pain and tightness.  Further, she described 
her chronic headaches as occasional and moderate.  Associated 
symptoms included nausea, and light bothering her eye.  

As mentioned above, in March 2002 a lay statement from CH 
noted that she had known the veteran for at least 2 years, 
and during that time she had had constant back pain as well 
as severe migraine headaches.  Due to these circumstances, 
the veteran had missed numerous days at work, and daily 
activities were very difficult for her.

Also in March 2002, the veteran reported, in part, that her 
migraine headaches had caused blurred vision, which in turn 
caused difficulty driving and performing daily activities 
that most people did without thinking.  She also indicated 
that due to her headaches and low back pain she had missed 26 
days of work since September 2001.  Further, while she 
reported that pain medication had taken the edge off the 
pain, the medication wore off in a couple of hours.  She 
emphasized that she had to take this medication on a daily 
basis.

In an April 2002 private medical statement, Dr. BSS reported 
that the veteran had been his patient since February 1999, 
and that she suffered from both chronic back pain with 
symptoms of radiculopathy and migrainous headaches.  Dr. BSS 
also stated that over the course of the last 3 years the 
veteran had exhibited an increasing number of debilitating 
exacerbations of back pains and migraine headaches.  
Moreover, her symptoms had gotten further worse during her 
current pregnancy because of her inability to use various 
kinds of medications she had previously been able to use to 
control her symptomatology before her pregnancy.

VA outpatient records dated June 20, 2003, note that the 
veteran complained of migraine headaches, and that this was 
her first visit since April 2001.  She reported that her 
headaches occurred 4 to 5 times per week, and that she had 
some milder headaches but usually it was more severe migraine 
pain.  She also reported that the headaches could last 2 to 3 
days, and that her most recent medication was Motrin several 
times per week.  In addition, she described her headaches as 
usually sharp, stabbing pain with nausea, on the right side 
of her head, that she got a little dizzy with her headaches, 
that she sometimes saw bubbles in front of her eyes, once had 
blind spots in her eye, and that she had experienced left 
facial numbness and sometimes leg weakness with her 
headaches.  Regarding her current headache, she described the 
pain as an 8 on a scale of zero to 10.  On neurological 
examination, it was noted, in part, that cranial nerves II to 
XII were intact.

Subsequent VA outpatient records continue to show treatment 
for recurrent migraine headaches.

The veteran also underwent a new VA neurological examination 
in December 2003 with respect to her migraine headaches.  She 
reported that she currently experienced headaches about 3 
times a week, and that they might last a day or so.  
Additionally, she reported that when they occurred it would 
be a sharp pain throughout her head, and that she would have 
dizziness, nausea, vomiting, as well as extreme light and 
sound sensitivity.  She reported that they would get to the 
point that she could not even function.  Further, she 
reported that they would get better with laying down and 
taking Vicoden.  However, she reported that while this would 
take the edge off, it did not make the headaches go away 
altogether.  With respect to employment, she reported that 
she last worked in August at a doctor's office, that she had 
been there for about 2 years but was eventually let go 
because she was missing too much work with the headaches, and 
estimated she had missed approximately 30 days in the past 
year because of the headaches.

On neurological examination, it was noted that she had no 
seizures, stroke, meningitis, or paralysis.  However, she did 
have some left sciatica, which mostly occurred when she sat 
for too long or did too much heavy housework.  Further, it 
was noted that it would be a numbness that would shoot down 
her left leg into her calf.  Her gait and speech were found 
to be normal.  Her cerebellum showed good rapid altered 
movements, good finger-to-nose, no ataxia or tremor.  
Reflexes were found to be 2+, symmetrical at the knees, 
biceps, and ankles.  Moreover, sensory was intact to touch 
and vibration.  Motor showed good strength throughout.  There 
was no pronator drift, and good grips.  In addition, cranial 
nerves II to XII were found to be intact.  Based on the 
foregoing, the examiner diagnosed migraine headaches.


Legal Criteria.  Migraine headaches are evaluated pursuant to 
the criteria found at 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  Under this Code, a noncompensable (zero percent) 
disability rating is assigned for less frequent attacks than 
for a 10 percent rating.  A 10 percent disability evaluation 
is warranted for characteristic prostrating attacks, 
averaging one in 2 months over the last several months.  A 30 
percent disability rating is assigned for migraine headaches 
with characteristic prostrating attacks occurring on an 
average of once a month over the last several months.  A 50 
percent rating is assigned for migraine with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to a rating in excess of 30 percent 
for her migraine headaches prior to June 20, 2003, or to a 
rating in excess of 50 percent thereafter.

Prior to June 20, 2003, the competent medical evidence does 
not reflect that the veteran's migraine headaches were 
manifest by very frequent completing prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  The Board acknowledges that she reported 
recurrent headaches during this period, and that she had 
missed several days of work due to a combination of her 
service-connected headaches and back disorder.  Further, her 
assertions are supported by the March 2002 lay statement from 
CH, as well as the April 2002 private medical statement from 
Dr. BSS.  The record also reflects that she was on medication 
for these headaches.  However, the only competent medical 
evidence documenting treatment for the headaches during the 
pertinent period appears to be in January 2002, at which time 
it was indicated that she described her chronic headaches as 
occasional and moderate.  Thus, there is no competent medical 
evidence that a rating in excess of 30 percent was warranted 
under Diagnostic Code 8100.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a schedular evaluation in excess of 30 percent for her 
migraine headaches prior to June 20, 2003.  As such, the 
preponderance of the evidence is against the claim, and it 
must be denied.  

Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert, supra; Ortiz, supra.

With respect to the period since June 20, 2003, the Board 
notes that Diagnostic Code 8100 does not provide for a 
schedular rating in excess of 50 percent for migraine 
headaches.  38 C.F.R. § 4.124a.  Accordingly, there is no 
legal basis to assign a higher rating under this code.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (When the law 
and not the evidence is dispositive, a claim for entitlement 
to VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.).  


III.  Extraschedular Rating

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The record reflects that RO determined in the January 2004 
SSOC that the veteran's migraine headaches did not warrant 
referral to the Chief Benefits Director or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
However, it does not appear that they expressly considered 
whether such a rating was warranted for the service-connected 
low back disorder.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash, 8 Vet. App. at 227.

Having reviewed the record with these mandates in mind, the 
Board concludes that no further action on this question is 
necessary.  Initially, the Board notes that while the veteran 
has been treated for her service-connected low back disorder 
and headaches on multiple occasions, there is no record of 
any periods of hospitalization due to either disability.  The 
Board acknowledges that she reported that she has had to miss 
multiple days of work and that she had been unemployed since 
August 2003 due to both disabilities, and has submitted lay 
statements in support of these contentions.  However, as the 
record indicates that the days missed from work was a 
combination of both the low back disorder and migraine 
headaches, any consideration of whether there is marked 
interference with employment must consider the combined 
impairment attributable to both disabilities.  Since the 
current 50 percent rating for the migraine headaches reflects 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability (emphasis 
added), the Board is of the opinion that to the extent these 
disabilities result in interference with employment the 
veteran is adequately compensated by the current schedular 
ratings.  Moreover, the record reflects that she did not 
respond to September 2003 correspondence from the RO which 
inquired as to whether she wanted to apply for a total rating 
based upon individual unemployability due to service-
connected disabilities (TDIU), and provided the formal 
application in which to do so.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (The duty to assist is not a "one-way 
street."  If the veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.).  Consequently, the Board concludes that the 
veteran is not entitled to consideration of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased rating for mechanical low back 
pain with degenerative joint disease, currently evaluated as 
20 percent disabling, is denied.

Entitlement to a rating in excess of 30 percent for migraine 
headaches prior to June 20, 2003, and to a rating in excess 
of 50 percent thereafter, is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



